In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 19-2503
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
                                v.

CORDARRELL WILSON,
                                              Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
             No. 18 CR 60 — Jorge L. Alonso, Judge.
                    ____________________

       ARGUED MAY 21, 2020 — DECIDED JUNE 30, 2020
                ____________________

   Before MANION, BARRETT, and BRENNAN, Circuit Judges.
    MANION, Circuit Judge. Defendant Cordarrell Wilson was
convicted of being a felon in possession of a firearm. Wilson
claims the gun found on his person should have been sup-
pressed because the police subjected him to an unlawful Terry
stop. We disagree and aﬃrm his conviction.
2                                                 No. 19-2503

                       I. Background
   On May 16, 2017, dispatch reported three black males
armed with guns selling drugs in front of a residence in Chi-
cago’s Lawndale neighborhood, a high-crime area. Dispatch
described one of the three men as wearing a white shirt, an-
other wearing a red shirt, and the third wearing a boot-style
cast on his leg.
    Oﬃcers Mukite and Collins responded. Before reaching
the residence, they passed Douglas Park—about one block
from the reported address—where a large group of adults
had gathered in the playground area. The group included
multiple black males wearing both red and white shirts. The
oﬃcers approached the group. As they did, Oﬃcer Collins no-
ticed Wilson grab a bulge in the front right pocket of his ath-
letic/mesh shorts, turn his right side away from the oﬃcers,
and sit down on a ledge facing away from them and on the
fringe of the group. Wilson had on a dark blue shirt. Oﬃcer
Collins walked around to Wilson’s front to see if Wilson was
wearing a boot or cast (he was not). When he did, Oﬃcer Col-
lins observed the same bulge in Wilson’s pocket. Oﬃcer Muk-
ite stood behind Wilson. Oﬃcer Collins asked Wilson to stand
up and made a corresponding hand gesture. Wilson rose from
his seated position and sprinted away instantly. Oﬃcer Muk-
ite gave chase and tackled him. While on the ground, Wilson
indicated to the oﬃcers that he had a gun on his person. They
searched him and found a loaded revolver.
    The government charged Wilson with one count of felon
in possession of a firearm, 18 U.S.C. § 922(g)(1). He moved to
suppress the gun but the district court denied his request.
Wilson pleaded guilty but reserved the right to challenge this
adverse ruling. The district court accepted his plea and
No. 19-2503                                                     3

sentenced him to 60 months’ imprisonment. This appeal fol-
lowed.
                         II. Discussion
   When reviewing the denial of a motion to suppress, we
review legal questions de novo and factual findings for clear
error. United States v. Mojica, 863 F.3d 727, 731 (7th Cir. 2017).
    Wilson claims he was seized when the oﬃcers approached
and asked him to stand up, and that this seizure lacked rea-
sonable suspicion. Police may stop an individual based on
reasonable suspicion (more than a hunch but less than proba-
ble cause) that he is engaged in criminal activity, according to
Terry v. Ohio, 392 U.S. 1, 20–22 (1968). These Terry stops count
as “seizures” that trigger Fourth Amendment scrutiny. Mere
consensual encounters with police, on the other hand, do not.
United States v. Figueroa-Espana, 511 F.3d 696, 702 (7th Cir.
2007).
    A seizure under the Fourth Amendment occurs if “a rea-
sonable person would not feel free to disregard the police and
move along.” United States v. Howell, 958 F.3d 589, 597 (7th Cir.
2020). This can happen one of two ways: the suspect’s free-
dom of movement is restrained either by physical force or by
submitting to the assertion of police authority. United States v.
Griﬃn, 652 F.3d 793, 798 (7th Cir. 2011). For the latter, submis-
sion is a must; there is no seizure unless the suspect actually
submits to police authority. Id. (citing California v. Hodari D.,
499 U.S. 621, 626 (1991)). Both sides agree the oﬃcers did not
use physical force when they approached Wilson, so we eval-
uate whether he submitted to their authority. Wilson argues
he at least submitted momentarily by complying with the of-
ficers’ request to stand up before running away.
4                                                         No. 19-2503

    The incident was captured on Oﬃcer Mukite’s body cam-
era. We reviewed the video footage and it tells all.1 There is
no question Wilson did not submit to the oﬃcers’ authority
when asked to stand up. Yes, he rose to his feet, but only to
sprint away. He did not even pause momentarily before do-
ing so; he stood and ran in one motion. Therefore, Wilson was
not seized when the oﬃcers approached and asked him to get
up, nor was he seized in the split second between the oﬃcers’
request and his flight. The only seizure here occurred when
Oﬃcer Mukite subsequently tackled Wilson.
     We now turn to that seizure’s constitutionality, i.e.,
whether the oﬃcers had reasonable suspicion to seize Wilson
through physical force. This requires a fact-intensive inquiry:
“we look to the totality of the circumstances to see whether
police ‘ha[d] a particularized and objective basis for suspect-
ing the particular person stopped of criminal activity.’” How-
ell, 958 F.3d at 597–98 (quoting United States v. Cortez, 449 U.S.
411, 417–18 (1981)).
    When Mukite tackled Wilson, the oﬃcers knew he had a
conspicuous bulge in his right pocket. They had watched him
act evasively, grabbing the bulge, turning his right side away
from their view, and sitting facing away from them. They
knew they were in a high-crime area and had received a dis-
patch report minutes earlier of armed men selling drugs
nearby. See United States v. Richmond, 924 F.3d 404, 411–14 (7th
Cir. 2019) (holding reasonable suspicion for seizure supplied
by defendant’s evasive behavior upon seeing police in a high-
crime area and gun-like bulge spotted in his pocket by


    1The first 30 seconds of the video (from start to tackle) are without
sound. The lack of audio has no impact on our analysis.
No. 19-2503                                                    5

oﬃcers). On the other hand, the oﬃcers also knew Wilson did
not match any of the three men reported—he was not wearing
red or white, nor was he wearing any boot or cast. Still, the
Fourth Amendment did not require the oﬃcers to disregard
all of the above simply because of these discrepancies. United
States v. Adair, 925 F.3d 931, 936 (7th Cir. 2019) (rejecting de-
fendant’s argument that reasonable suspicion was negated by
mismatch between his clothing and that of the suspect re-
ported by a 911 caller).
   If these were all the facts, establishing reasonable suspi-
cion might have been a close call for the oﬃcers. But Wilson’s
unprovoked, headlong flight from police in a high-crime area
put any lingering doubt to rest. Illinois v. Wardlow, 528 U.S.
119, 124 (2000) (“Headlong flight—wherever it occurs—is the
consummate act of evasion: It is not necessarily indicative of
wrongdoing, but it is certainly suggestive of such.”). A rea-
sonable oﬃcer could infer from Wilson’s flight that Wilson
knew he was in violation of the law. District of Columbia v.
Wesby, 138 S. Ct. 577, 587 (2018). Considering the totality of
the circumstances—and his flight especially—Wilson’s sei-
zure was supported by the oﬃcers’ reasonable suspicion that
he was engaged in criminal activity.
                        III. Conclusion
    Wilson was not seized unlawfully, so the district court cor-
rectly denied his motion to suppress. The district court’s rul-
ing and Wilson’s conviction are therefore
                                                      AFFIRMED.
6                                                  No. 19-2503

    BARRETT, Circuit Judge, concurring. This case hinges on
whether Wilson was “seized” when Officer Collins walked up
to him in particular, and the measure of that is whether Wil-
son yielded to Collins’s authority. California v. Hodari D., 499
U.S. 621, 626 (1991) (holding that a seizure “requires either
physical force … or, where that is absent, submission to the as-
sertion of authority”). If Wilson yielded, then he has a good
argument that Collins lacked reasonable suspicion to stop
him based only on his efforts to hide a bulge in his pocket in
an area of suspected drug-dealing. See Terry v. Ohio, 392 U.S.
1, 21–22 (1968). But if he immediately fled, then Illinois v.
Wardlow—which approves a Terry stop of a person who runs
from the police in a “high crime area”—forecloses Wilson’s
Fourth Amendment challenge. 528 U.S. 119, 124–25 (2000); see
also id. at 124 (“Headlong flight—wherever it occurs—is the
consummate act of evasion: It is not necessarily indicative of
wrongdoing, but it is certainly suggestive of such.”). The
video plainly shows that Wilson did not pause for even a mo-
ment before fleeing from Collins. And once Wilson ran, Ward-
low dictates the result. That’s all we need to say; I wouldn’t
get into the dispatch call because it offers no support for the
stop. To be sure, a dispatch call can support reasonable suspi-
cion to stop someone who does not perfectly match the de-
scription of the suspect. United States v. Adair, 925 F.3d 931,
935–36 (7th Cir. 2019). In this case, though, Wilson wasn’t a
less-than-perfect match—he wasn’t even in the ballpark.